Citation Nr: 0921245	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  04-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to an increased (compensable) rating for pelvic 
inflammatory disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to October 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2003.  In December 2006, the Veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  Unfortunately, it is again necessary to 
remand this appeal.  See Stegall v. West, 11 Vet. App. 268 
(1998) (Remand instructions are neither optional nor 
discretionary, and full compliance is required).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2009 supplemental statement of the case (SSOC), 
which contains notification of all development and 
adjudicative actions pertaining this appeal since the May 
2007 Board remand, was sent to the wrong address.  Although 
to date there is no evidence that it was returned as 
undeliverable, later correspondence, sent from the Board in 
April 2009, was returned, with the notation from the Post 
Office, "NO SUCH NUMBER."  Indeed, in comparing the address 
on that letter, as well as on the SSOC, with earlier 
correspondence to the Veteran, there is a typographical error 
in the street number portion of the address.  The presumption 
that notification has been received if it has not been 
returned as undelivered does not apply when the 
correspondence was sent to an incorrect address.  See 
38 C.F.R. § 3.1(q) (2008) (Notice means written notice sent 
to a claimant at the latest address of record).  Thus, the 
Veteran must be furnished a copy of the SSOC sent to her 
correct latest address of record.  



Accordingly, the case is REMANDED for the following action:

Send the Veteran a copy of the SSOC dated 
February 17, 2009, to her correct latest 
address of record, i.e., unless another, 
even later address has been provided, to 
the street address number beginning with a 
2, rather than a 9, as the street address 
beginning with 9 does not exist.  After 
affording an opportunity to respond, the 
appeal should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




